                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MAGISTRATE MAHDI SUFI EL,                                     :
             Plaintiff,                                       :
                                                              :
            v.                                                :   CIVIL ACTION NO. 19-690
                                                              :
PEOPLE’S EMERGENCY CENTER, et al.,                            :
              Defendants.                                     :


                                         MEMORANDUM OPINION

Rufe, J.                                                                             February 6, 2020

            Plaintiff, who is proceeding pro se, filed this lawsuit against Defendants People’s

Emergency Center (“PEC”), WPEB Community Radio Association, Lancaster Avenue

Autonomous Zone (“LAVA”), Philadelphia Housing Authority Development Corporation

(“PHADC”), Robert H. Messerman, and Ian Winter. He alleges violations of the Fair Housing

Act, the Americans with Disabilities Act, and the federal criminal code. Defendants PEC,

WPEB, and PHADC have moved to dismiss.

       I.        BACKGROUND

            Plaintiff’s claims arise out of four events, three of which are apparently related to an

earlier lawsuit he pursued before this Court, Magistrate Mahdi Sufi El v. People’s Emergency

Center (“El I”). 1 The following facts are taken from Plaintiff’s Amended Complaint in this

action and his Second Amended Complaint in El I as explained below and are assumed true for

purposes of this Motion.




1
    Civil Action No. 17-4915 (E.D. Pa. filed Nov. 2, 2017).
                  A. Eviction from 4050 Haverford Avenue

            Plaintiff is a “Native American Moor” 2 and a “disabled veteran of the United States

Army.” 3 He applied and qualified for an apartment unit (described in the Amended Complaint as

an “artist-loft at 4050 Haverford Avenue” 4) in a new development operated by PEC. 5 When it

came time to move into the unit, PEC allowed other recipients to sign their leases and receive

keys, but Plaintiff was excluded for allegedly discriminatory reasons. 6 After a local reporter

called PEC asking about its treatment of Plaintiff, PEC allowed Plaintiff and his family to move

in, but they continued to experience discriminatory and disrespectful treatment. 7 Plaintiff sued,

asserting claims similar to the ones he asserts here, including FHA and ADA violations as well

as a violation of a criminal statute. 8 Some of Plaintiff’s claims were dismissed and two claims

under the Fair Housing Act proceeded. 9 The parties participated in a settlement conference

before Magistrate Judge Carol Sandra Moore Wells. 10 The case settled and was dismissed with

prejudice pursuant to Local Rule 41.1(b). 11

            While El I was pending, Plaintiff’s landlord at 4050 Haverford Avenue commenced

eviction proceedings against him. 12 Plaintiff filed a “Notice of Removal” on the docket of El I



2
    Amend. Compl. ¶ 4.
3
    Id. ¶ 11.
4
    Id. ¶ 53.
5
    Civil Action No. 17-4915, Doc. No. 16 at 1–2.
6
    Id. at 2.
7
    Id. at 2–3.
8
    Civil Action No. 17-4915, Doc. Nos. 1, 3.
9
    Civil Action No. 17-4915, Doc. Nos. 16, 17.
10
     Civil Action No. 17-4915, Doc. No. 24.
11
     Civil Action No. 17-4915, Doc. No. 25.
12
     Civil Action No. 17-4915, Doc. No. 6 ¶ 1.


                                                    2
attempting to incorporate the issue of his eviction into that lawsuit. 13 Plaintiff was eventually

evicted during the pendency of El I, 14 six months before the settlement conference and dismissal

of that case. 15

            Here, Plaintiff contends that his eviction was “unlawful[].” 16 Defendant Messerman, “an

attorney firm that is a contracted agent for the City of Philadelphia,” 17 allegedly sent an agent

(his “mercenary”) to remove Plaintiff and his family from the premises, who forced them out “at

gunpoint.” 18 Plaintiff believed that the docket sheet from El I, which he had posted on the door

of his unit, should have operated as an “automatic stay-of-eviction,” but Defendants Messerman

and PEC refused to accept it and proceeded with the eviction anyway. 19 Messerman’s agent

called the Philadelphia police for “back-up” and Defendants PEC and Messerman conducted an

“ad hoc interrogation.” 20 Defendants PHADC, PEC, and Messerman then “work[ed] in collusion

and in coordination” to throw away Plaintiff’s possessions that remained in the apartment,

including “furniture, priceless artwork, household items” and food. 21 The eviction left Plaintiff

and his family homeless during “an extremely harsh winter season.” 22 Plaintiff “filed a complaint

and claim for injury and property loss” with the City of Philadelphia Risk Management




13
     Id.
14
     Amend. Compl. ¶ 15.
15
     Id.; Civil Action No. 17-4915, Doc. No. 25.
16
     Amend. Compl. ¶ 15.
17
     Id. ¶ 6.
18
     Id. ¶ 15.
19
     Id. ¶ 16–18.
20
     Id. ¶ 19.
21
     Id. ¶ 20.
22
     Id. ¶ 21.


                                                    3
Department based on the eviction, and Plaintiff alleges that the Department determined that

Defendant PHADC was responsible for Plaintiff’s losses. 23

                 B. WPEB Dispute

            Plaintiff alleges that as part of the resolution of El I, Judge Wells issued an order

requiring Defendant WPEB Community Radio Association to give him keys to the radio

station. 24 In collusion with PEC, WPEB refused to do so and “ejected” Plaintiff from the

building when he came to “complete the key-recipient form and collect the key-card.” 25

                 C. “The Bank” Dispute

            Plaintiff alleges that as part of El I, Defendant PEC was ordered “to discontinue with

barring Plaintiff’s access to their public sites.” 26 Since then, however, Plaintiff contends that

PEC has refused to allow him to reserve a space called “the Bank” for events. 27 PEC told

Plaintiff the Bank was “leased out every working day of the year to another organization.” 28

Meanwhile, PEC was continuing to host events at the Bank itself, “partnering with various

community groups and artists, and numerous community stakeholders except the Plaintiff.” 29

                 D. LAVA Space Dispute

            Finally, in a matter that appears unrelated to any of the issues in El I, Plaintiff complains

of being denied access to a location he calls the “LAVA space.” LAVA is a “collective” 30 and



23
     Id. ¶ 23.
24
     Id. ¶ 54–55. WPEB was not a party to El I.
25
     Id. ¶¶ 54–55, 59–60.
26
     Id. ¶ 24.
27
     Id. ¶ 56.
28
     Id. ¶ 57.
29
     Id. ¶ 58.
30
     Id. ¶ 39.


                                                      4
“No[t] For Profit Corporation” 31 in which Plaintiff apparently rented space to run a business. 32

Plaintiff seems to allege that Defendants LAVA and Ian Winter, a LAVA board member, spread

“slanderous, hearsay rumors” that Plaintiff is homophobic. 33 Based on that rumor, Defendants

LAVA and Winter denied Plaintiff access to his office in the LAVA space 34 and to common

areas of LAVA’s building. 35 Plaintiff also makes a conclusory allegation that PEC “collud[ed]

and conspir[ed]” with Defendants LAVA and Winter to bar Plaintiff from the LAVA space. 36

            Plaintiff also alleges that starting several years ago, Defendant Winter “created an

alternative website” to prevent Plaintiff and his “staff members from accessing the LAVA

[s]pace schedule” and booking events there. 37 Defendant Winters allegedly used the alternative

website to “swindle patrons and concert goers” of the LAVA space “out of extra money” by

charging extra deposits and fees that “cheated hundreds of attendees out of a safe and fun time at

Plaintiff’s programs.” 38

                 E. Procedural Background

            The Court granted Plaintiff leave to proceed in forma pauperis and ordered the United

States Marshal for the Eastern District of Pennsylvania to serve the summonses and Complaint

on the defendants. 39 Plaintiff’s original Complaint asserted claims against Cherry Hill Township

based on an arrest by the Cherry Hill Police Department; finding no basis for venue in this


31
     Id. ¶ 9.
32
     Id. ¶¶ 24–25, 32, 38, 42, 48–49.
33
     Id. ¶¶ 34–35.
34
     Id. ¶¶ 32, 42.
35
     Id. ¶¶ 36, 49.
36
     Id. ¶ 25.
37
     Id. ¶¶ 42–44.
38
     Id. ¶¶ 43–44.
39
     Doc. No. 4.


                                                     5
District, the Court transferred those claims to the District of New Jersey. 40 That court sua sponte

dismissed Plaintiff’s claims without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B), finding that

Plaintiff had sued only the municipality of Cherry Hill and had not alleged any facts that could

support municipal liability. 41 When Plaintiff failed to amend his Complaint, the court dismissed

it with prejudice and closed the case. 42

             Meanwhile, as to the claims remaining in this Court, Plaintiff amended his Complaint 43

and Defendants PEC and WPEB were served by the U.S. Marshal. 44 The remaining summonses,

however, were returned unexecuted after the Marshal was unable to effect service. 45 (Defendant

PHADC nevertheless learned about the lawsuit and has filed a Motion to Dismiss on the merits

while maintaining that no proper service was made. 46) Plaintiff did not attempt service again on

the remaining Defendants and has not responded to the pending Motions to Dismiss, which were

filed six months ago.

       II.      LEGAL STANDARD

             Under Federal Rule of Civil Procedure 12(b)(6), dismissal of a complaint for failure to

state a claim upon which relief can be granted is appropriate where a plaintiff’s “plain statement”

lacks enough substance to demonstrate that he is entitled to relief. 47 In determining whether a

motion to dismiss should be granted, the court must consider only those facts alleged in the



40
     Id.
41
     Civil Action No. 19-7808 (D.N.J. filed Feb. 19, 2019), Doc. No. 6.
42
     Civil Action No. 19-7808 (D.N.J. filed Feb. 19, 2019), Doc. No. 7.
43
     Doc. No. 5.
44
     Doc. No. 16.
45
     Doc. Nos. 6, 17, 21.
46
     Doc. No. 23 at 2 n.1.
47
     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007).


                                                             6
complaint, accepting the allegations as true and drawing all logical inferences in favor of the

non-moving party. 48 Courts are not, however, bound to accept as true legal conclusions framed

as factual allegations. 49 Something more than a mere possibility of a claim must be alleged; a

plaintiff must allege “enough facts to state a claim to relief that is plausible on its face.” 50

            With those standards in mind, a complaint filed pro se is “to be liberally construed.” 51 A

pro se complaint, “however inartfully pleaded,” must be held to “less stringent standards than

formal pleadings drafted by lawyers.” 52 Nonetheless, pro se plaintiffs are still subject to basic

pleading requirements. 53 The Third Circuit has further instructed that if a complaint is vulnerable

to dismissal for failure to state a claim, the district court must permit a curative amendment,

unless an amendment would be inequitable or futile. 54

            The Court of Appeals has held that “motions to dismiss should not be granted without an

analysis of the merits of the underlying complaint, notwithstanding local rules regarding the

granting of unopposed motions.” 55 Although Plaintiff has not responded to the Motions to

Dismiss, the Court will consider the merits of the three Motions to Dismiss. Similarly, the Court

will consider the merits of his claims against the remaining Defendants who have not been

served and determine whether those claims should proceed.




48
  ALA, Inc. v. CCAIR, Inc., 29 F.3d 855, 859 (3d Cir. 1994); Fay v. Muhlenberg Coll., No. 07-4516, 2008 WL
205227, at *2 (E.D. Pa. Jan. 24, 2008).
49
     Twombly, 550 U.S. at 555, 564.
50
     Id. at 570.
51
     Estelle v. Gamble, 429 U.S. 97, 106 (1976).
52
     Haines v. Kerner, 404 U.S. 519, 520-21 (1972).
53
     Rhett v. New Jersey State Superior Court, 260 F. App'x 513, 515 (3d Cir. 2008).
54
     Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).
55
  Gary v. Pa. Human Relations Comm'n, 497 F. App’x. 223, 226 (3d Cir. 2012) (citing Stackhouse v. Mazurkiewicz,
951 F.2d 29, 30 (3d Cir. 1991).


                                                           7
       III.      DISCUSSION

                 A. Fair Housing Act Claims: 42 U.S.C. §§ 3604, 3617, 3631

              Plaintiff asserts claims under three provisions of the Fair Housing Act. Count I alleges

that Defendants PEC, PHADC, and Messerman violated § 3604 by unlawfully evicting Plaintiff

from his apartment. 56 Count I also alleges that Defendants LAVA and Winter violated § 3604 by

denying Plaintiff access to the LAVA space, “illegally shutting off utilities unannounced,” and

“violently interrupting meetings with dubious eviction and notice to vacate paperwork.” 57 Count

II alleges that Defendants PEC, LAVA, and Winter violated § 3631 by “conspir[ing] and

collud[ing] to displace Plaintiff from his most known place of business,” which seems to be

located within the LAVA space, and by “frequently harass[ing], threaten[ing] with physical

harm, and mock[ing] Plaintiff.” 58 Count IV alleges that Defendants LAVA and Winter violated

§ 3617 by “illegally shut[ting] off the water from the outside of Plaintiff’s residence and place of

business” and barring his access to a “common area for work.” 59 Counts II and IV both appear to

concern Plaintiff’s access to the LAVA space, not his apartment.

                          i. Count I: § 3604

              The Fair Housing Act prohibits discrimination on the basis of “race, color, religion, sex,

familial status, or national origin” in a variety of real estate-related transactions. 60 Plaintiffs may




56
     Amend. Compl. ¶¶ 30–31; see 42 U.S.C. § 3604.
57
     Id. ¶¶ 32–33.
58
     Id. ¶¶ 38–39.
59
     Id. ¶¶ 48–49.
60
     42 U.S.C. § 3604.


                                                       8
state a claim under the FHA by alleging either that a defendant discriminated intentionally or that

a defendant’s actions had a discriminatory effect. 61

           Claim preclusion may be raised in a Rule 12(b)(6) motion to dismiss. 62 Where preclusion

is an issue, “and where a plaintiff has not included the existence or substance of the prior

adjudications in the body of, or attachments to, its complaint, it is axiomatic that a court must

still consider the prior adjudication” in evaluating the preclusion issue. 63 “Judicially approved

settlement agreements are considered final judgments on the merits for the purposes of claim

preclusion.” 64

           The claims in Count I arising out of Plaintiff’s eviction are the same as the ones Plaintiff

brought in his first lawsuit, which was dismissed after the parties reached a settlement. 65 As part

of the settlement agreement, Plaintiff released all claims occurring before July 20, 2018—the

date the release was executed—against all the defendants in that case, including PEC. 66 The

eviction occurred on January 11, 2018. As to PEC, therefore, these claims are barred from

relitigation by the prior case, so they will be dismissed with prejudice.

           As to Defendants Messerman and PHADC, 67 who were not named as defendants in

Plaintiff’s first lawsuit, this claim does not appear on its face to be precluded by the earlier



61
     Doe v. City of Butler, 892 F.2d 315, 323 (3d Cir. 1989).
62
     Connelly Found. v. Sch. Dist. of Haverford Twp., 461 F.2d 495, 496 (3d Cir. 1972).
63
     M & M Stone Co. v. Pennsylvania, 388 F. App’x 156, 162 (3d Cir. 2010).
64
     Toscano v. Conn. Gen. Life Ins. Co., 288 F. App’x 36, 38 (3d Cir. 2008).
65
     Civil Action No. 17-4915, Doc. No. 25.
66
     PEC’s Mem. Supp. Mot. to Dismiss, Ex. B, ¶ 6.
67
  PHADC is not referenced in any of the counts of the Amended Complaint, but the introductory “General
Allegations” assert that PHADC “work[ed] in collusion and in coordination” with Defendants PEC and Messerman
to remove Plaintiff and his family from their apartment. Amend. Compl. ¶ 20. This allegation is conclusory, as
Plaintiff alleges that it was Defendants Messerman and PEC that carried out the removal and Defendant PEC alone
that threw out Plaintiff’s belongings after removing him. The dearth of factual allegations about PHADC in the
Amended Complaint other than a conclusory allegation of conspiracy is a separate reason for dismissing the

                                                            9
litigation. On the merits, however, Plaintiff alleges no facts that suggest these defendants acted in

a discriminatory manner or that their actions had a discriminatory effect. 68 He alleges what the

defendants did, but not why they did it or whether their actions had a disparate impact. The Fair

Housing Act does not prohibit all evictions—it prohibits only discrimination in housing-related

transactions. 69 Therefore, this claim will be dismissed without prejudice.

            Count I also alleges that Plaintiff was improperly denied access to the LAVA space. 70 As

far as the Court can tell, however, the LAVA space is not a residential facility—it is a “place of

business” 71 and “community space” 72 where Plaintiff had an “office” 73 and also used a “common

area for work.” 74 Plaintiff also refers to “patrons and concert goers” at the LAVA space and to

problems with “booking events” there, 75 which further suggests it is non-residential. The Fair

Housing Act applies only to “dwelling[s],” not to commercial spaces. 76 Therefore, all of

Plaintiff’s claims under the Fair Housing Act relating to the LAVA space will be dismissed

without prejudice.


Amended Complaint without prejudice. See Loftus v. Se. Pa. Transp. Auth., 843 F. Supp. 981, 986–87 (E.D. Pa.
1994) (citing Rose v. Bartle, 871 F.2d 331, 366–67 (3d Cir. 1989)).
68
   To be clear, the Court does not weigh factual issues at this stage; the Amended Complaint contains no factual
allegations at all relating to discriminatory intent or effect, other than to state that Plaintiff is a “Native American
Moor,” Amend. Compl. ¶ 5, and is “disabled,” id. ¶ 11.
69
 See Lane v. Cole, 88 F. Supp. 2d 402, 405 (E.D. Pa. 2000) (eviction because of racial discrimination violates the
FHA).
70
     Amend. Compl. ¶¶ 32–35.
71
     Id. ¶ 38.
72
     Id. ¶ 36.
73
     Id. ¶ 42.
74
  Id. ¶ 49. Plaintiff also alleges that Defendants LAVA and Winter denied him access to his “residence,” id. ¶ 48,
and “domicile,” id. ¶ 32, but it is unclear whether Plaintiff means to allege that the LAVA space was his residence at
some point, or whether he means that LAVA and Winter were also involved in the dispute over the apartment at
4050 Haverford Avenue.
75
     Id. ¶¶ 43–44.
76
 42 U.S.C. §§ 3602(b), 3604; see Brown v. Interbay Funding, LLC, 417 F. Supp. 2d 573, 579 (D. Del. 2006) (“The
FHA covers residential real estate and not commercial transactions.”).


                                                            10
                         ii. Count II: § 3631

           Section 3631 is the criminal penalty provision of the Fair Housing Act. There is no

private right of action under this criminal statute, 77 meaning only the government and not private

individuals may sue to enforce it. 78 Therefore, this claim will be dismissed with prejudice as to

all defendants. 79

                         iii. Count IV: § 3617

           Section 3617 of the FHA forbids coercing, intimidating, threatening, or interfering with

“any person in the exercise or enjoyment of” any rights to engage in housing-related transactions

protected by the Fair Housing Act’s other substantive provisions. 80 To state a claim under this

provision, a plaintiff must allege “that (1) [he] is a protected individual under the FHA, (2) [he]

was engaged in the exercise or enjoyment of [his] fair housing rights, (3) the defendants coerced,

threatened, intimidated, or interfered with the plaintiff on account of [his] protected activity

under the FHA, and (4) the defendants were motivated by an intent to discriminate.” 81

           As noted, Plaintiff does not allege that any of the acts described in the Amended

Complaint were discriminatory. Additionally, the claims in Count IV seem to be related to the

LAVA space, which, as explained, does not appear to be a covered space under the FHA.

Therefore, this claim will also be dismissed without prejudice.




77
     Pondexter v. Allegheny Cty. Hous. Auth., No. 11-857, 2012 WL 3611225, at *9 (W.D. Pa. Aug. 21, 2012).
78
  See Kent v. Ed Carber Inc., 467 F. App’x 112, 113 (3d Cir. 2012) (quoting Linda R.S. v. Richard D., 410 U.S.
614, 619 (1973)); see also United States v. Piekarsky, 687 F.3d 134 (3d Cir. 2012).
79
   Additionally, as explained, the FHA covers only residential spaces, so Count II’s allegations regarding the LAVA
space do not state a violation of § 3631.
80
     42 U.S.C. § 3617.
81
     El I, 315 F. Supp. 3d at 842 (quoting Bloch v. Frischholz, 587 F.3d 771, 783 (7th Cir. 2009)).


                                                            11
                B. Count III: “Frauds and Swindles,” 18 U.S.C. § 1341

           Plaintiff brings additional claims related to the LAVA space under 18 U.S.C. § 1341.

There is no private right of action under this criminal statute. 82 Thus, this claim will be dismissed

with prejudice as to all defendants.

                C. Count V: Americans with Disabilities Act, 42 U.S.C. § 12203

           Plaintiff also asserts a claim under 42 U.S.C. § 12203, the retaliation provision of the

Americans with Disabilities Act. To establish a prima facie case of retaliation under the ADA, a

plaintiff must show (1) protected conduct; (2) adverse action “either after or contemporaneous

with” the protected conduct; and (3) a “causal connection” between the protected conduct and

the adverse action. 83

                         i. Eviction Claims

           Plaintiff alleges that his eviction violated the ADA’s retaliation provision. 84 Read

liberally, the Complaint alleges that Plaintiff engaged in protected conduct when he filed his

complaint in El I claiming a discriminatory refusal to rent to him. It also alleges that Defendants

PEC and Messerman took adverse action against him by evicting him. All of this activity,

however, revolved around Plaintiff’s home, the “artist-loft at 4050 Haverford Avenue.” 85

Residential facilities are not covered by the ADA. 86 Filing the El I complaint therefore did not

amount to “oppos[ing] any act or practice made unlawful by” the ADA or to “participat[ing]


82
     Tank v. FPL/Next Era Energy, 811 F. Supp. 2d 1004, 1020 (D. Del. 2011).
83
     Shaner v. Synthes, 204 F.3d 494, 500 (3d Cir. 2000).
84
     Amend. Compl. ¶ 53.
85
     Id.
86
   Regents of Mercersburg College v. Republic Franklin Ins. Co., 458 F.3d 159, 165 n.8 (3d Cir. 2006) (noting that
the ADA’s public accommodations provisions do not apply to residential facilities such as apartments and
condominiums); Mitchell v. Walters, No. 10-1061, 2010 WL 3614210, at *4 (D.N.J. Sept. 8, 2010) (holding that an
apartment complex was not “a place of lodging or other transient housing within the purview of the ADA”).


                                                            12
in . . . [a] proceeding . . . under” the ADA. 87 As filing the El I complaint was not protected

conduct, Plaintiff’s eviction-related allegations do not state a claim for retaliation under the

ADA, so this claim will be dismissed without prejudice.

                          ii. Claims Regarding “the Bank”

           Plaintiff also alleges that Defendant PEC’s refusal to rent out “the Bank” to him violated

the ADA’s retaliation provision. 88 Reading the Amended Complaint liberally, the Bank does

appear to be some kind of public accommodation that can be rented out for events. Plaintiff does

not, however, allege that PEC acted in response to any particular conduct on his part, protected

or not. He simply alleges that PEC was “unwilling to allow Plaintiff’s usage” of the Bank while

PEC hosted events at the Bank itself and partnered with other community groups, artists, and

“community stakeholders” to host events there while excluding only Plaintiff. 89 Therefore, this

claim will be dismissed without prejudice.

                          iii. WPEB Claims

           Finally, Plaintiff alleges that Defendants PEC and WPEB violated the ADA’s retaliation

provision by “willfully neglecting the instructions given by Magistrate [Judge Carol Sandra

Moore Wells] which was to provide keys and access to Plaintiff’s community radio station which

is Plaintiff’s main outlet.” 90 Plaintiff asserts that as a result of El I, he obtained an order from

Magistrate Judge Wells requiring the WPEB radio station to give him keys to its offices.

           If WPEB had indeed failed to comply with a court order, that might warrant some form

of relief. It would not, however, constitute ADA retaliation, as Plaintiff has alleged no causal


87
     42 U.S.C. § 12203.
88
     Amend. Compl. ¶¶ 56–58.
89
     Id.
90
     Id. ¶¶ 54–55, 59–61.


                                                   13
connection between the alleged failure to comply and any action on his part, protected or not.

Moreover, even if the Court were to construe these allegations as asserting some other,

potentially viable type of claim, the allegations themselves are not plausible. WPEB was not a

party to El I, so it is unclear how or why Judge Wells might have ordered it to give Plaintiff the

keys as part of that litigation, and the docket shows that Judge Wells in fact issued no such

order. 91 Accordingly, this claim will be dismissed without prejudice.

                D. Claims Under 42 U.S.C. § 1983

             Finally, Plaintiff notes in the “Jurisdiction and Venue” section of his Amended

Complaint that he “brings this action under the Civil Rights Act, 42 U.S. Code § 1983.” 92 None

of the counts of Plaintiff’s Amended Complaint, however, assert claims under § 1983, and

Plaintiff does not explain which of his allegations are brought under that provision. 93 This

conclusory invocation of § 1983 is not sufficient to state a claim. If Plaintiff wishes to assert

claims under § 1983, he must file a Second Amended Complaint showing that he was “deprived

of a right secured by the Constitution or laws of the United States, and that the alleged

deprivation was committed under color of state law.” 94

       IV.      CONCLUSION

             Plaintiff’s claims in Counts II and III will be dismissed with prejudice. Plaintiff’s claims

against Defendant PEC in Count I will also be dismissed with prejudice, as they are precluded by



91
  See Civil Action No. 17-4915 (E.D. Pa. filed Nov. 2, 2017). The Court considers the El I docket because it is
undisputedly authentic and Plaintiff’s claim against WPEB is based on the existence of this order. See Pension
Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993) (“[A] court may consider an
undisputedly authentic document [on a motion to dismiss] if the plaintiff’s claims are based on the document.”).
92
     Amend. Compl. ¶ 1.
93
  Most likely, Plaintiff mistakenly believed he needed to invoke § 1983 as a jurisdictional basis for bringing his
federal law claims under the FHA, the ADA, and the federal criminal code.
94
     Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49–50 (1999).


                                                           14
El I. Plaintiff’s remaining claims in Count I, as well as his claims in Counts IV and V, will be

dismissed without prejudice. If Plaintiff wishes to amend the Amended Complaint further as

permitted in this Opinion, he must ensure that any defendants named who have not yet been

served receive proper service by providing the U.S. Marshal with completed USM-285 forms.

An appropriate Order follows.




                                                15
